[Cite as State v. Johnson, 2013-Ohio-4990.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellant,               :
                                                                      No. 13AP-549
v.                                                  :              (C.P.C. No. 99CR-3780)

Stuart L. Johnson,                                  :           (ACCELERATED CALENDAR)

                 Defendant-Appellee.                :




                                              D E C I S I O N

                                   Rendered on November 12, 2013



                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellant.

                 Yeura R. Venters, Public Defender, and Timothy E. Pierce, for
                 appellee.

                  APPEAL from the Franklin County Court of Common Pleas

McCORMAC, J.

        {¶ 1} Plaintiff-appellant, the State of Ohio, appeals from a judgment of the
Franklin County Court of Common Pleas granting the petition to contest reclassification
of defendant-appellee, Stuart L. Johnson. The state assigns a single error:
                 THE COMMON PLEAS COURT ERRED IN GRANTING
                 RELIEF THAT REINSTATED PETITIONER AS A SEXUALLY
                 ORIENTED    OFFENDER    WHEN     THE     RECORD
                 DEMONSTRATED THAT PETITIONER WAS A SEXUAL
                 PREDATOR.

Because the language in the trial court's judgment entry conflicts with pertinent law, we
reverse and remand with instructions.
No. 13AP-549                                                                               2


I. Facts and Procedural History
       {¶ 2} On December 13, 1999, defendant was convicted pursuant to a guilty plea of
rape, a felony of the first degree. The court, on February 4, 2000, filed a judgment entry
reflecting that the court conducted a sentencing hearing and classified defendant as a
sexual predator pursuant to former R.C. Chapter 2950 ("Megan's Law"). See 1996
Am.Sub.H.B. No. 180, amended by 2003 Am.Sub.S.B. No. 5.
       {¶ 3} On February 25, 2008, defendant filed a petition contesting his
reclassification under 2007 Am.Sub.S.B. No. 10, otherwise known as the Adam Walsh Act
("AWA"). The state filed a memorandum opposing the petition. The trial court, on
April 9, 2008, filed an entry staying the proceedings while awaiting a determination from
other courts on the constitutional issues raised by the petition.
       {¶ 4} In light of the Supreme Court of Ohio's decisions in State v. Williams, 129
Ohio St.3d 344, 2011-Ohio-3374, and State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-
2424, the trial court, on May 29, 2013, filed an entry granting the petition. In its
judgment entry, the court vacated defendant's reclassification under the AWA and
reinstated "the classification of sexually oriented offender and registration orders
previously in existence." (R. 95.)
II. Assignment of Error
       {¶ 5} Although both parties agree the trial court correctly vacated the
reclassification of defendant under the AWA, the state asserts the trial court erred by
incorrectly reinstating defendant's classification as a sexually oriented offender instead of
a sexual predator.
       {¶ 6} Defendant contends the plain error standard of review applies in this
instance because the state did not object to the alleged error in the judgment entry prior
to filing an appeal. However, the record does not reflect the state had an opportunity to
object prior to the issuance of the judgment entry. Although the state could have filed a
motion for relief from judgment under Civ.R. 60, it was under no obligation to do so. As a
result, we decline to apply plain error review. In re I.M., 2d Dist. No. 2012 CA 20, 2012-
Ohio-3847, ¶ 24 (refusing to apply plain error analysis where no opportunity presented to
object).
No. 13AP-549                                                                                3


       {¶ 7} A court speaks only through its journal entries. Economy Fire & Cas. Co. v.
Craft Gen. Contrs., Inc., 7 Ohio App.3d 335, 336 (10th Dist.1982). Here, the May 29, 2013
judgment entry does not reflect defendant's classification as a sexual predator, but instead
states that, prior to his reclassification under the AWA, defendant "was classified as a
sexually oriented offender." (R. 95.) This directly conflicts with the court's February 4,
2000 entry declaring "[d]efendant to be a sexual predator under Section 2950.03 of the
Ohio Revised Code." (R. 52.) Pursuant to Williams, even though the requirements of the
AWA do not apply to defendant, he remains bound by the requirements that apply to him
through his original classification under Megan's Law. Id. at ¶ 23. Additionally, the entry
is contrary to law since, as defendant notes, no statutory authority exists to support the
alteration of a classification as a sexual predator in this instance. See former R.C.
2950.09(D)(2) and (F); State v. Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824, ¶ 20
(noting classification as a sexual predator under Megan's Law is permanent except in
limited circumstances).
       {¶ 8} By incorrectly stating the classification underlying defendant's ongoing
registration orders, the trial court erred as a matter of law. See Snyder v. State, 10th Dist.
No. 11AP-1026, 2012-Ohio-2529, ¶ 13; King v. State, 10th Dist. No. 11AP-1021, 2012-
Ohio-2783, ¶ 8. The state's assignment of error is sustained.
III. Disposition
       {¶ 9} Accordingly, we reverse the judgment of the Franklin County Court of
Common Pleas to the limited extent of remanding this matter to allow the court in its
judgment entry to reconcile the classification of defendant with his original classification
as a sexual predator under Megan's Law.
                                                                  Judgment reversed and
                                                         cause remanded with instructions.

                           BROWN and O'GRADY, JJ., concur.

              McCORMAC, J., retired, formerly of the Tenth Appellate
              District, assigned to active duty under authority of the Ohio
              Constitution, Article IV, Section 6(C).